DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-25, in the reply filed on 04/06/2022 is acknowledged. In view of the prior art cited below, the requirement for a species election of digestion with a single protease versus digestion with multiple proteases is withdrawn.
Claims 1-14 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 April 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. In view of this priority claim, the effective filing date for Claims 15-25 is September 1, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2019, 01/15/2020, 04/17/2020, 01/28/2021, 03/17/2021, 05/04/2021, 08/05/2021, 10/28/2021, 11/29/2021, and 03/03/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 07/15/2019 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Reference CR by Trkulja et al. lacks a date of publication (at least a year is required). Reference CR has been placed in the application file, but the information referred to therein has not been considered as to the merits.  All other references in this information disclosure statement is being considered by the examiner. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The application currently is not in compliance with requirements for sequence disclosures, but can be made compliant by an amendment to the specification. (1) The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. (2) Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The sequences in Table 1 are not identified by SEQ ID NOs, although the sequences are included in the sequence listing. Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph and the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Methods of Identifying Epitopes Using Limited Proteolysis.
The disclosure is objected to because the brief description of the drawings refers to regions of color within the figures, but black and white versions of the figures were submitted. Specifically, the description of Figure 1a, Figure 2a-c discuss areas of colors that are not indicated in the figure with text labels. In the description of Figure 6, the line segment is labeled as being black, but is white in the figure.
Appropriate correction is required. This objection can be overcome by amending the description of the figures to reflect the existing figures or by filing color figures to match the existing figure descriptions. Note that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.
The use of the following terms, which are trade names or marks used in commerce, have been noted in this application: Humira™, Avastin™, and Herceptin™ on pg. 1 ln. 15; Regerneron™ and Alligator Bioscience™ on pg. 2 ln. 35-36. There are also numerous trade names or marks used in commerce used on pg. 76-81, including but not limited to YO-PRO™ on pg. 76 ln. 1; Life Technologies™ on pg. 76 ln. 6; Invitrogen™ on pg. 77 ln. 14, 15; and Alexa Fluor™ Plus 488 on pg. 77 ln. 15.
The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
	Regarding Claim 15, the term “limited or restricted proteolysis” is not explicitly defined in the specification. In light of the discussion of the term in several locations on pg. 11-14 the term is being interpreted for the purposes of examination as a process resulting in “at least one digested, deconstructed or truncated version of the protein and at least one surface exposed peptide that is cleaved off from the protein by the action of said protease” (pg. 11 ln. 22-24). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trkulja (“Thesis for the Degree of Doctor of Philosophy Methods for Elucidating Membrane Protein Structure and Function", publicly available August 21, 2015; IDS filed 07/15/2019). Note that page numbers used for citations to this document correspond to pages of the PDF and not to the page numbers printed on the document.
	Regarding Claim 15, Trkulja teaches a method of using a flow cell “for generation of
antibody epitopes suitable for development of therapeutic antibodies” (pg. 3). This method comprises limited proteolysis using sequential digestion with a single protease (pg. 61) or two proteases (pg. 62). Subsequently, the identity of the sites at which the protease has cut the protein “could be confirmed with mass spectrometry” (pg. 66). This method also comprises identifying one or more epitopes that can be bound by an antibody by probing a plurality of epitopes (the epitopes of OTV1 and OVT2) with antibodies directed to said epitopes (OTV1 and OTV2) (pg. 67, also pg. 62-63). The epitope of OTV1 is aa96-117 (as evidenced by specification pg. 75), which is located in the region flanking the cut site at aa96 (as evidenced by Table 1 located at specification pg. 75). The epitope of OTV2 is aa785-799 (as evidenced by specification pg. 75) which is overlapping with the cut site at aa798 (as evidenced by Table 1 located at specification pg. 75).
	Regarding Claims 16, 18, and 19, Trkulja teaches a method (developed in paper III) where a single protease can be used for digestion (pg. 61), and that protease can be trypsin (pg. 62). Trkulja also teaches that the method of paper III can be used for developing antibodies as in paper IV (pg. 59).
	Regarding Claim 17, Trkulja also teaches that protein digestion can occur with two different proteases (pg. 62).
	Regarding Claim 20, Trkulja teaches that the protein is a membrane protein (the TRPV1 ion channel, pg. 59) and that it is present in a proteoliposome derived from CHO cells (pg. 61).
	Regarding Claim 21, Trkulja teaches that the proteoliposome is immobilized in a flow cell to create a stationary phase of membrane proteins (pg. 66).
	Regarding Claim 22, Trkulja teaches that the sites at which the protease has cut the protein “could be confirmed with mass spectrometry” (pg. 66).
	Regarding Claim 24, the locations of the epitopes of OTV1 and OTV2 relative to cut sites are laid out in the discussion of Claim 15. For the epitope of OTV1, the epitope’s start is directly adjacent to the cut site (zero amino acids away). For the epitope of OTV2, the epitope’s end is one amino acid away from the cut site. Both epitopes are within 20 amino acids of the closest cut site.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 and 22-25 are rejected under 35 U.S.C. 103 as obvious over Seubert et al. (WO-2014165271-A2; PTO-892) in view of Trkulja (IDS filed 07/15/2021).
As discussed above, the teachings of Trkulja anticipate claim 15; accordingly claim 15 is also obvious over the teachings of Trkulja alone or in combination with Seubert.
	Regarding Claim 15, Seubert et al. teaches several methods to epitope map their antibody (Example 3), including by peptide fragment analysis [0140]. Said method comprises (i) exposing the protein to one or more proteases (one of trypsin, chymotrypsin, LysC or GluC) and identifying sites where the proteases cut the protein using mass spectrometry [0140]. The Seubert et al. method also comprises (ii) probing a plurality of possible epitopes against the antibody to identify the epitopes bound by said antibody in the mutation analysis [0141]. These epitopes are the peptide fragments created by digestion, so they are located between cut sites.	
	Regarding Claim 16, Seubert et al. teaches that their method further comprises using a single protease in each digestion [0140].
	Regarding Claim 17, Seubert et al. teaches that their method further comprises using multiple proteases in parallel [0140].
	Regarding Claims 18 and 19, Seubert et al. teaches that their method further comprises the use of trypsin, chymotrypsin, LysC and GluC [0140].
	Regarding Claim 22, Seubert et al. teaches that mass spectrometry spectra are created for each protease digestion, and that specifically, MALDI-TOF/TOF mass spectrometry is used [0140].
Regarding Claim 23, Seubert et al. teaches generating a plurality of isolated epitopes (such as residues 23-46, 25-44, 28-41 or 30-39 of SEQ ID NO. 1, [0093]) whose sequences correspond to epitopes that are between the cut sites, that overlap with a cut site, or that are in a region that flanks a cut site (located at residues 25 and 44 of SEQ ID NO: 1, [0140]). Seubert et al. further teaches that said peptides can be used to generate antibodies, and that the epitope bound by those antibodies can be mapped by methods including probing the binding to a series of overlapping peptides spanning the protein [0093], such as those produced by protease digestion in [0140]. As discussed above for Claim 15, protease-digested peptides include a plurality of epitopes that are between the cut sites as in step (ii) of Claim 15.
	Regarding Claim 24, Seubert et al. teaches that the epitope bound by their antibody comprises residues 29 and/or 37 of SEQ ID NO: 1, which is within 20 amino acids of the cut sites at residues 25 and 44 [0140].
	Regarding Claim 25, Seubert et al. teaches at least two pluralities of epitopes that could be probed in step (ii) of Claim 15. A first plurality of epitopes were defined by using isolated peptides to immunize laboratory animals [0093], and “probing” comprises using these peptides in the method of [0140]. Said plurality of epitopes are in the regions corresponding to residues 23-46, 25-44, 28-41 or 30-39 of SEQ ID NO. 1, which are each offset from another epitope by 2 or 3 amino acids. A second plurality of epitopes were defined by deleting said epitopes from the protein, and “probing” comprises contacting the antibody with the modified protein and observing reduced binding relative to an unmodified protein [0141]. The examiner defines said plurality of epitopes as Δ23-32 and Δ25-44 relative to SEQ ID NO: 1, which are each offset from the other epitope by 2 amino acids.
Seubert et al. does not teach the use of “limited or restricted proteolysis” as recited in Claim 15. Seubert et al. also does not teach probing multiple antibodies against the plurality of epitopes as recited in Claim 15.
	Trkulja teaches the use of limited or restricted proteolysis and probing multiple antibodies using this method, as laid out above.
	It would have been obvious to one of ordinary skill in the art at the time of filing to improve the Seubert et al. method by using limited or restricted proteolysis as taught by Trkulja. Trkulja teaches that limited proteolysis can be used to digest only surface exposed regions of the protein, and that this method of evaluating a protein’s surface topology was known to the field (Trkulja pg. 43-44, references 153-161).  Using limited, rather than complete, proteolysis would reduce the number of digested peptides to be tested that cannot be the antibody’s epitope because they are located at the interior of the protein, and would have the benefit of reducing the amount of time required for the experiment. 
Additionally, it would have also been obvious to one of ordinary skill in the art at the time of filing that a method that can be used to map the epitopes of a single antibody, as taught by Seubert et al., can also be used to map the epitopes of additional antibodies targeting that protein; such a modification would be a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). Trkulja provides an additional motivation for using this method to probe multiple antibodies: that said multiple antibodies could be chosen that have different binding sites and functional characteristics (Trkulja pg. 67).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-23 (hereafter instant claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 10, 13, 15, 16, and 31 (hereafter patented claims) of U.S. Patent No. 11,161,901 (PTO-892) in view of Seubert et al. (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant Claims 15 and 23, patented Claim 1 recites a method comprising: (i) identifying an antigenic epitope and (ii) raising an antibody against said antigenic epitope. The claimed method of step (i) is to contact the protein with at least one protease in a limited/restricted proteolysis to form at least one digested version of the protein and at least one surface-exposed peptide that has been cleaved off by the protease, then to generate an antigenic epitope based on the surface exposed peptide. The instant Claim 15 recites a method of identifying an antigenic epitope comprising exposing the protein to limited proteolysis by at least one protease, which is defined as resulting in “at least one digested, deconstructed or truncated version of the protein and at least one surface exposed peptide that is cleaved off from the protein by the action of said protease” (see Claim Interpretation section above).
Regarding instant Claim 16, patented Claim 9 recites that a single protease is used to digest the protein. 
Regarding instant Claim 17, patented Claim 10 recites that multiple proteases are used to digest the protein. 
Regarding instant Claims 18 and 19, patented Claim 13 recites that the protease is selected from a list of proteases that is identical to instant Claim 18 and includes all proteases recited in Claim 19.
Regarding instant Claim 20, patented Claim 15 recites that the method is used on a membrane protein that is present in a proteoliposome derived from cells. 
Regarding instant Claim 21, patented Claim 16 recites that the proteoliposome is immobilized in a flow cell to create a stationary phase of membrane proteins. 
Regarding instant Claim 22, patented Claim 31 recites that cleaved-off peptides are identified with mass spectrometry. Such an identification would identify where the peptides ended, and therefore identify where the protein had been cut by the protease treatment.
Patented Claim 1 does not recite an additional step of probing the plurality of epitopes with the antibody, or that this step should be performed with a plurality of antibodies, as is required by instant Claim 15.
Seubert et al. teaches that epitopes must be probed to confirm the identity of an antibody after it is created. In fact, Seubert et al. uses three different methods to probe a plurality of epitopes in order to confirm that the antibody is specific to the intended epitope [0140-0142]. After confirming the desired specificity, Seubert et al. also describes further probing of the plurality of epitopes (in the context of a whole protein) with antibodies in the context of a cell culture or animal model to confirm that antibodies bind specifically and have a desired effect [0101-0102]. 
One of ordinary skill in the art at the time of filing would have considered an additional step of probing the plurality of epitopes with the antibody to be an essential step after antibody generation, as evidenced by Seubert et al. repeatedly performing this step in multiple contexts. Further, because antibodies may not have the desired epitope specificity, either by binding to the incorrect peptide/epitope or by also binding to non-desired targets, it would have been obvious to one of ordinary skill in the art at the time of filing to probe with multiple antibodies in case one fails these later stages. These alterations would reflect the application of a known technique (probing antibody binding to an epitope) to a known method ready for improvement (the method of patented Claim 1, which generates but does not validate an antibody) to yield predictable results (validation of antibody specificity).

Claims 15-25 (hereafter instant claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 7, 11, and 13-17 (hereafter patented claims) of U.S. Patent No. 11,408,883 (PTO-892) in view of Trkulja (IDS filed 07/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant Claim 15, both instant Claim 15 and patented Claim 1 recite a method of identifying an epitope on a protein that can be bound by an antibody comprising several steps. The first steps of patented Claim 1 are: (i and ii) performing two steps of proteolysis on a target protein, with at least the first step being a limited proteolysis; and (iii) analyzing peptides to determine the cut sites created during limited proteolysis by the first protease. These steps render obvious step (i) of instant Claim 15. The final step of patented Claim 1 is: (iv) probing one or more epitopes in a region of the protein containing or flanking a cut site for a said first protease as identified in step (iii) with one or more antibodies directed to said epitopes, thereby identifying one or more epitopes on the protein that can be bound by one or more of said antibodies. This step renders obvious step (ii) of instant Claim 15.
Regarding Claim 16, the use of a single protease in the first limited or restricted proteolysis step is obvious in view of patented Claim 1, which recites that a single first protease can be used.
Regarding instant Claim 17, the use of multiple proteases is obvious in view of patented Claim 1, which recites that the method can be performed with a combination of first proteases. Additionally, Claim 1 also teaches a second digestion step with a single second protease or a combination of second proteases, wherein said second protease(s) are all different from the protease(s) used in step (i).
Regarding instant Claims 18 and 19, patented Claims 6-7 recite that the first protease can be trypsin, Arg-C, Lys-C, Lys-N, pepsin, chymotrypsin and Glu-C. 
Regarding instant Claim 22, patented Claim 11 recites that said peptides, which had been released from the protein of interest by protease digestion, as described in patented Claim 1, are analyzed using mass spectrometry. Such an analysis would identify the sequences of the peptides, and therefore identify where they ended, and therefore identify where the protein had been cut by the protease treatment.
Regarding instant Claim 23, patented Claim 13 recites additional steps to the method of Claim 1: (a) generating one or more isolated epitopes having sequences that correspond to one or more epitopes on said protein that are in a region of the protein containing or flanking a cut site for a said first protease, (b) generating antibodies that are directed to said isolated epitopes, and (c) using said antibodies in step (iv) for probing one or more epitopes on said protein. Instant Claim 23 recites using the antibody in step (ii) of instant Claim 15. As laid out above, step (iv) of patented Claim 1 renders obvious step (ii) of instant Claim 15.
Regarding instant Claim 24, patented Claim 14 recites that the epitope is within 20 amino acids of said cut site for a said first protease.
Regarding instant Claim 25, patented Claim 15 recites that a plurality of epitopes is probed and wherein said plurality of epitopes is a set of epitopes wherein the sequence of each epitope in the set is offset from another epitope in the set by 1, 2 or 3 amino acids.
Regarding instant Claims 20 and 21, patented Claim 16 recites that the proteolysis is performed on a protein that is present in a proteoliposome that is derived from cells. Patented Claim 17 recites that said proteoliposome is immobilized in a flow cell to create a stationary phase of the protein.
Patented Claims 16-17 do not recite that the protein is a membrane protein as required by instant Claim 20.
Trkulja teaches that the use of a proteoliposome to study membrane proteins, including while the proteoliposomes are  immobilized in a flow cell to create a stationary phase of the protein (pg. 3). Trkulja also teaches that membrane proteins are difficult to study by other methods, and that this motivated the development of a flow cell where membrane proteins can be studied while embedded in a proteoliposome (pg. 3).
In light of this teaching, it would have been obvious for one of ordinary skill in the art at the time of filing apply to membrane proteins said patented method of performing proteolysis on a protein present in a proteoliposome to identify an epitope because this proteoliposome method was developed specifically to be used with membrane proteins.

Claim 15-23 (hereafter instant claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 10, 13, 15, 31 of copending Application No. 17/488,692 (reference application, included in PTO-892 as PG-PUB No. US-20220073607-A1) in view of Seubert et al. (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant Claims 15 and 22, copending Claim 1 recites a method comprising (i) exposing the protein to limited or restricted proteolysis by contacting the protein with at least one protease and (ii) identifying an antigenic epitope. Copending Claim 31 recites that cleaved-off peptides may be identified by mass spectrometry. Such an identification would identify where the peptides ended, and therefore identify where the protein had been cut by the protease treatment, as is required by step (i) of instant Claim 15.
Regarding instant Claim 16, copending Claim 9 recites that a single protease is used to digest the protein.
Regarding instant Claim 17, copending Claim 10 recites that multiple proteases are used to digest the protein.
Regarding instant Claims 18 and 19, copending Claim 13 recites that the protease is selected from a list of proteases that is identical to instant Claim 18 and includes all proteases recited in instant Claim 19. 
Regarding instant Claim 20, copending Claim 15 recites that the protein is a membrane protein that is present in a proteoliposome derived from cells
Regarding instant Claim 21, copending Claim 16 recites that the proteoliposome is immobilized in a flow cell to create a stationary phase of membrane proteins.
Regarding instant Claim 23, copending Claim 7 further recites picking a surface-exposed peptide that was cleaved off by the protease which has been assigned a high rank by virtue of being cleaved off first or at the lowest concentration of protease, constructing an antigenic epitope based on said surface-exposed peptide and raising an antibody against said antigenic epitope.
Copending Claim 1 does not recite an additional step of probing the plurality of epitopes with the antibody, or that this step should be performed with a plurality of antibodies, as is required by instant Claim 15. Similarly, copending Claim 7 does not recite generating a plurality of isolated epitopes and generating antibodies against several epitopes, as is required by instant Claim 23.
Seubert et al. teaches that epitopes must be probed to confirm the identity of an antibody after it is created. In fact, Seubert et al. uses three different methods to probe a plurality of epitopes in order to confirm that the antibody is specific to the intended epitope [0140-0142]. After confirming the desired specificity, Seubert et al. also describes further probing of the plurality of epitopes (in the context of a whole protein) with antibodies in the context of a cell culture or animal model to confirm that antibodies bind specifically and have a desired effect [0101-0102]. 
One of ordinary skill in the art at the time of filing would have considered an additional step of probing the plurality of epitopes with the antibody to be an essential step after antibody generation, as evidenced by Seubert et al. repeatedly performing this step in multiple contexts. Further, because antibodies may not have the desired epitope specificity, either by binding to the incorrect peptide/epitope or by also binding to non-desired targets, it would have been obvious to one of ordinary skill in the art at the time of filing to generate multiple antibodies targeting multiple epitopes on the protein in case a single antibody targeting a single epitope fails at these later stages. These alterations would reflect the application of a known technique (probing antibody binding to an epitope) to a known method ready for improvement (the method of patented Claim 1, which generates but does not validate an antibody) to yield predictable results (validation of antibody specificity).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The feature of using limited digestion by a protease in epitope mapping was well known in the art. In addition to the references cited above, see for example, Suckau et al. 1990 “Molecular epitope identification by limited proteolysis of an immobilized antigen-antibody complex and mass spectrometric peptide mapping”; PTO-892. The feature of mapping an epitope using a set of peptides that are overlapping and offset by one or a few amino acids was also well known in the art. In addition to the references cited above, see for example, Brown et al. 2000 “Delineation of a neutralizing subregion within the immunodominant epitope (GH loop) of foot-and-mouth disease virus VP1 which does not contain the RGD motif”; PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 4161                                                                                                                                                                                         
/JESSICA H ROARK/               Primary Examiner, Art Unit 1643